Citation Nr: 0616596	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than April 4, 1994, 
for service connection for post-traumatic stress disorder 
(PTSD) based on a claim of clear and unmistakable error (CUE) 
in the rating decision of August 8. 1997.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2002, by his attorney, the veteran claimed that there 
was clear and unmistakable error in the rating decision of 
August 8, 1997, which assigned an effective date of April 4, 
1994, for the award of a 100 percent rating for the veteran's 
service-connected PTSD.  In a December 2002 rating decision, 
the RO considered the issue of whether the rating action of 
August 8, 1997, was clearly and unmistakably in error in 
establishing an effective date of April 4, 1994, for service 
connection for PTSD, and denied the claim.  A notice of 
disagreement was received in December 2003.  The statement of 
the case was issued in April 2004 with the appeal received in 
June 2004.  A notice letter to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) was sent in December 
2004, before the RO last reviewed the matter for a 
supplemental statement of the case, issued in April 2005.  

The December 2004 VCAA letter informs the veteran and his 
attorney of the evidence needed to substantiate a claim for 
an earlier effective date, namely evidence of an earlier 
claim.  The VCAA letter does not address what is needed to 
substantiate a claim of CUE.  Because the effective date 
claim is not based on an assertion of an earlier claim; but, 
rather, is based on a claim of CUE in an earlier decision, 
the VCAA notice letter must tell the veteran and his counsel 
what is needed to substantiate a CUE claim.  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Board's review does 
not disclose this information in the December 2004 letter and 
that appears to be the only VCAA notice of record.  
Consequently, the case must be remanded for adequate VCAA 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet 
App 112, 120, 121 (2004).  Specifically, 
the veteran and his attorney should be 
informed of the evidence needed to 
substantiate a claim of CUE in an earlier 
rating decision.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

3.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


